                                         Case 3:17-cv-03695-MMC Document 302 Filed 11/16/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     PLANET AID, INC., et al.,                      Case No. 17-cv-03695-MMC
                                  8                   Plaintiffs,
                                                                                       ORDER CONTINUING HEARING ON
                                  9             v.                                     DEFENDANTS' MOTION TO STRIKE
                                                                                       PLAINTIFFS' COMPLAINT
                                  10    REVEAL, CENTER FOR
                                        INVESTIGATIVE REPORTING, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendants’ Motion, filed July 2, 2018, “to Strike Plaintiffs’

                                  14   Complaint.”

                                  15         Given the number of alleged defamatory statements identified in the operative

                                  16   complaint and the volume of evidence submitted by both parties as to those statements,

                                  17   the hearing on defendants’ motion is hereby CONTINUED from November 20, 2020, to

                                  18   January 15, 2021.

                                  19

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: November 16, 2020
                                                                                               MAXINE M. CHESNEY
                                  23                                                           United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
